ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                     )
                                                 )
J. R. Filanc Construction Company, Inc.          ) ASBCA Nos. 62580, 62581
                                                 )            62616, 62645
                                                 )
Under Contract No. N62473-17-C-3403              )

APPEARANCES FOR THE APPELLANT:                      Kelly A. Floyd, Esq.
                                                    Dustin R. Jones, Esq.
                                                     Finch, Thornton & Baird, LLP
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    David M. Marquez, Esq.
                                                     Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE HERZFELD

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant. *

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $2,045,138.
This amount is inclusive of costs and Contract Disputes Act interest. No further interest
shall be paid.

         Dated: October 1, 2021



                                                    DANIEL S. HERZFELD
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

(Signatures continued)

*   The parties have also requested that these proceedings be stayed. There is no need to do
         so when judgment has been entered. However, the parties’ obligation to identify
         any redactions to our September 16, 2021 Order by October 1, 2021 remains in
         effect.
 I concur                                          I concur



 RICHARD SHACKLEFORD                               J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62580, 62581, 62616,
62645, Appeals of J. R. Filanc Construction Company, Inc., rendered in conformance
with the Board’s Charter.

      Dated: October 1, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2